DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 08, 2022 has been entered.
Response to Amendment
The amendment filed April 08, 2022 has been entered. Claims 11-30 are pending in the application, claims 15 and 21 are withdrawn. Applicant’s amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed June 01, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 5911710) in view of Hart (US 6217555).
Regarding Claim 11, Barry discloses a hemostasis valve system (system of Fig 7) comprising: a hemostasis valve (22, Fig 3) including: a body (64, Fig 1); a valve member (66, Fig 3) coupled to the body, the valve member including: a first sealable opening (opening of valve 66) disposed through a first portion of the valve member (Col 7, lines 13-16); a hemostasis valve lumen (94, Fig 3) extending between a proximal end portion and a distal end portion of the hemostasis valve (Col 7, lines 13-16); and a cap (68, Fig 3) disposed adjacent the valve member (See Fig 3), wherein the cap comprises: a first cap opening (74, Fig 3) aligned with the first sealable opening (See Fig 3); wherein at least a portion of the cap is formed from a rigid material (Col 6, lines 8-11); and an insertion device (43b, Fig 7) including: an elongate member (shaft of the catheter that extends within the valve 22, Fig 7); and a lumen (lumen of the catheter 43B) extending from a distal end of the elongate member and through a portion of the elongate member, wherein the insertion device is configured to be disposed through the first sealable openings of the hemostasis valve (Col 10, lines 16-27; See Fig 7).
Barry is silent regarding a second sealable opening disposed through a second portion of the valve member; a second cap opening aligned with the second sealable opening; and a wall disposed between the first cap opening and the second cap opening.
Hart teaches a valve system (10a, Fig 10) comprising a valve (23a, 46a, 121, Fig 11) including: a body (23a, Fig 11); a valve member (46a, Fig 11) coupled to the body (See Fig 12), the valve member including: a first sealable opening (61 and 63, Fig 2) disposed through a first portion of the valve member; and a second sealable opening (67 and 70, Fig 2) disposed through a second portion of the valve member (As stated in Coll 11, lines 7-10, valve 46a is similar to that of Fig 1); and a cap (121, Fig 11) disposed adjacent the valve member, wherein the cap comprises: a first cap opening (127, Fig 10) aligned with the first sealable opening (Col 10, lines 3-6; See Fig 12); a second cap opening (125, Fig 10) aligned with the second sealable opening (Col 10, lines 3-6; See Fig 12); and a wall (See annotated Fig 10 below) disposed between the first cap opening and the second cap opening; wherein at least a portion of the cap is formed from a rigid material (Col 11, lines 21-26; at least portions 190 and 198 of the cap 121 must have some rigidity to prevent deformation of the valve member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve member and cap disclosed by Barry with the valve member and cap comprising a second sealable opening and second cap opening, respectively, and have a wall between the two cap openings as taught by Hart in order to have a hemostatic valve that can provides access to multiple instruments in a single housing so manufacturing costs are reduced (Col 2, lines 17-23).

    PNG
    media_image1.png
    769
    544
    media_image1.png
    Greyscale

Regarding claim 12, the modified invention of Barry and Hart discloses a coupling member (70, Fig 3 -Barry) disposed adjacent the distal end portion of the hemostasis valve (See Fig 3 -Barry), wherein the coupling member is configured to couple the hemostasis valve to a valved medical device (20 and 30, Fig 2 -Barry) (See Fig 4; Col 4, lines 29-32 -Barry).
Regarding claim 13, the modified invention of Barry and Hart discloses a valve bypass portion (44, Fig 3 -Barry) extending distally from the distal end portion of the hemostasis valve (See Fig 3 -Barry), wherein the hemostasis valve lumen (94, Fig 3 -Barry) extends through a portion of the valve bypass portion (Col 7, lines 13-16 -Barry).
Regarding claim 14, the modified invention of Barry and Hart discloses the valve bypass portion (44, Fig 3 -Barry) is configured to bypass a valve (28, Fig 4 -Barry) of the valved medical device (20 and 30, Fig 4 -Barry) when the hemostasis valve (22, Fig 4 -Barry) is coupled to the valved medical device such that the hemostasis valve is in fluid communication with the valved medical device (See Fig 4; Col 9, line 66 – Col 10, lines 15 -Barry).
Regarding claim 23, the modified invention of Barry and Hart discloses the first cap opening (127, Fig 10 -Hart) is larger than the first sealable opening (61 and 63, Fig 2 -Hart) (See annotated Fig 12 below).

    PNG
    media_image2.png
    778
    235
    media_image2.png
    Greyscale

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 5911710) in view of Hart (US 6217555) and further in view of Garrison (US 9126018).
Regarding claim 16, the modified invention of Barry and Hart discloses all of the elements of the invention as discussed above, however, it is silent regarding the insertion device further comprises a side opening disposed through a sidewall of the insertion device.
Garrison teaches an insertion device (1205, Fig 12) that comprises a side opening (proximal portion of 1215, Fig 12) disposed through a sidewall of the insertion device (Col 13, line 66 - Col 14, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insertion device disclosed by Barry and Hart with the insertion device comprising a side opening as taught by Garrison in order to have an insertion device that can facilitate in the insertion and removal of a guidewire into or from the lumen (Col 13, lines 62 – Col 14, line 10).
Regarding claim 17, the modified invention of Barry, Hart, and Garrison discloses the insertion device (1205, Fig 12 -Garrison) further comprises a handle (1210 and 1220, Fig 13 -Garrison) disposed proximal of the side opening (proximal portion of 1215, Fig 12 -Garrison) (See Fig 13 -Garrison).
Regarding claim 18, the modified invention of Barry and Hart discloses all of the elements of the invention as discussed above, however, it is silent regarding a distal end portion of the insertion device is tapered.
Garrison teaches an insertion device (260, Fig 2 -Garrison) wherein a distal end portion (268, Fig 2 -Garrison) of the insertion device is tapered (Col 12, lines 40-43 -Garrison).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insertion device disclosed by Barry and Hart with the insertion device comprising a tapered distal end in order to have an insertion device that can dilate the target site to a larger diameter for insertion of an access sheath (Col 12, lines 36-40).
Regarding claim 19, the modified invention of Barry and Hart discloses all of the elements of the invention as discussed above, however, it is silent regarding a distal Page 3 of 15112050620.1 0037621-91402Appl. No. 16/204,596Amdt. dated April 8, 2022Reply to Office Action of June 1, 2021 and Notice of February 9, 2022end portion of the insertion device is not tapered.
Garrison teaches an insertion device (269, Fig 15) wherein a distal Page 3 of 15112050620.1 0037621-91402Appl. No. 16/204,596Amdt. dated April 8, 2022Reply to Office Action of June 1, 2021 and Notice of February 9, 2022end portion of the insertion device is not tapered (Col 15, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion device disclosed by Barry and Hart to have a not tapered distal end as taught by Garrison since Garrison teaches that a tapered and not-tapered distal end would produce the same result (offer support and access for the guide wire to aid in placement of the access sheath as described in Col 15, lines 32-36 and Col 15, lines 56-60).
Regarding claim 20, the modified invention of Barry, Hart, and Garrison discloses the insertion device (1205, Fig 12 -Garrison) further comprises a bend portion (See annotated Fig 13 -Garrison; American Heritage Dictionary is defines bend as “to deviate from a straight line”, thus the indicated portion in Fig 13 can be interpreted as a bend in all directions as it tapers outward), and wherein the side opening (proximal portion of 1215, Fig 12 -Garrison) is disposed adjacent the bend portion (See Fig 13 -Garrison).

    PNG
    media_image3.png
    361
    274
    media_image3.png
    Greyscale

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 5911710) in view of Hart (US 6217555) and further in view of Wachli (US 2016/0045220).
Regarding claim 22, the modified invention of Barry and Hart discloses all of the elements of the invention as discussed above, however, it is silent regarding the wall is deformable.
Wachli teaches an access port system (11500, Fig 11A) for medical instruments (Para 0009, lines 1-2) comprising a valve member (11540, Fig 11A) including: a first sealable opening (one of the seals 11544, Fig 11A) disposed through a first portion of the valve member; and a second sealable opening (another one of the seals 11544, Fig 11A) disposed through a second portion of the valve member; and a cap (11510 and 11530, Fig 11A) disposed adjacent the valve member, wherein the cap comprises: a first cap opening (aperture 11546 corresponding to the first sealable opening, Fig 11B) aligned with the first sealable opening; a second cap opening (aperture 11546 corresponding to the second sealable opening, Fig 11B) aligned with the second sealable opening and a wall (11530, Fig 11B) disposed between the first cap opening and the second cap opening wherein at least a portion of the cap is formed from a rigid material (11510 is rigid compared to the deformable gel pad 11530) and the wall is deformable (Para 0134, lines 1-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall disclosed by Barry and Hart to be a deformable wall as taught by Wachli in order to have a wall that can provide more angular or pivotal degrees of freedom (Para 0134, lines 1-9; Para 0135, lines 6-9).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 5911710) in view of Hart (US 6217555) and further in view of Lui (US 2003/0050604).
Regarding claim 24, the modified invention of Barry and Hart discloses the first sealable opening (61 and 63, Fig 2 -Hart) defines a first slit (96, See Fig 2 and 4) and second sealable opening (67 and 70, Fig 2 -Hart) defines a second slit (94, See Fig 2 and ), however, is silent regarding the valve member further defines an elongated slit coupling the first sealable opening and the second sealable opening together.
Lui teaches a hemostasis valve (10, Fig 29) including: a body (11, Fig 29); a valve member (13, Fig 29) including: a first sealable opening (27, Fig 29) disposed through a first portion of the valve member (See Fig 29); and a second sealable opening (96, Fig 29) disposed through a second portion of the valve member (See Fig 29); the first sealable opening defines a first slit (one of the slits of seal 27, Fig 29); the second sealable opening defines a second slit (one of the slits of seal 96, Fig 29); and the valve member further defines an elongated slit (15, Fig 29) coupling the first sealable opening and the second sealable opening together (Para 0076, lines 1-5; the fissure 15 couples the two seals 27 and 96 before the valve is separated along main slit 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostasis valve disclosed by Barry and Hart to include an elongated slit as taught by Lui in order to have a hemostatic valve that can be used with splittable sheaths and are simple, easy to use, inexpensive to manufacture, and provides superior sealing characteristics (Para 0005).
Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 5911710) in view of Lui (US 2003/0050604).
Regarding claim 25, Barry discloses a hemostasis valve system (system of Fig 7) comprising: a hemostasis valve (22, Fig 3) including: a body (64, Fig 1); a valve member (66, Fig 3) coupled to the body, the valve member including: a first sealable opening (opening of valve 66, Fig 3) disposed through a first portion of the valve member (Col 7, lines 13-16); a hemostasis valve lumen (94, Fig 3) extending between a proximal end portion and a distal end portion of the hemostasis valve (Col 7, lines 13-16); and a cap (68, Fig 3) disposed adjacent the valve member (See Fig 3), the cap defining at least one cap opening (74, Fig 3) that is larger than the first sealable opening (Col 5, lines 55-58; See Fig 3); and an insertion device (43b, Fig 7) including: an elongate member (shaft of the catheter that extends within the valve 22, Fig 7); and a lumen (lumen of the catheter 43B) extending from a distal end of the elongate member and through a portion of the elongate member, wherein the insertion device is configured to be disposed through the first sealable openings of the hemostasis valve (Col 10, lines 16-27; See Fig 7).
Barry is silent regarding a second sealable opening disposed through a second portion of the valve member.
Lui teaches a hemostasis valve (10, Fig 29) including: a body (11, Fig 29); a valve member (13, Fig 29) including: a first sealable opening (27, Fig 29) disposed through a first portion of the valve member (See Fig 29); and a second sealable opening (96, Fig 29) disposed through a second portion of the valve member (See Fig 29) (Para 0075, lines 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve member disclosed by Barry with the valve member comprising the first and second sealable opening as taught by Lui in order to have a hemostatic valve that allows the use of multiple devices without having to share a common sealing element (Para 0075, lines 1-8).
Regarding claim 26, the modified invention of Barry and Lui discloses the first sealable opening (27, Fig 29 -Lui) defines a first slit (one of the slits of seal 27, see Fig 29 -Lui) and second sealable opening (96, Fig 29 -Lui) defines a second slit (one of the slits of seal 96, see Fig 29 -Lui), however, is silent regarding the valve member further defines an elongated slit coupling the first sealable opening and the second sealable opening together.
Lui further teaches a hemostasis valve (10, Fig 29) including: a body (11, Fig 29); a valve member (13, Fig 29) including: a first sealable opening (27, Fig 29) disposed through a first portion of the valve member (See Fig 29); and a second sealable opening (96, Fig 29) disposed through a second portion of the valve member (See Fig 29); the first sealable opening defines a first slit (one of the slits of seal 27, see Fig 29); the second sealable opening defines a second slit (one of the slits of seal 96, see Fig 29); and the valve member further defines an elongated slit (15, Fig 29) coupling the first sealable opening and the second sealable opening together (Para 0076, lines 1-5; the fissure 15 couples the two seals 27 and 96 before the valve is separated along main slit 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostasis valve disclosed by Barry and Lui to further include an elongated slit as further taught by Lui in order to have a hemostatic valve that can be used with splittable sheaths and are simple, easy to use, inexpensive to manufacture, and provides superior sealing characteristics (Para 0005).
Regarding claim 27, the modified invention of Barry and Lui discloses a coupling member (70, Fig 3 -Barry) disposed adjacent the distal end portion of the hemostasis valve (See Fig 3 -Barry), wherein the coupling member is configured to couple the hemostasis valve to a valved medical device (20 and 30, Fig 2 -Barry) (See Fig 4; Col 4, lines 29-32 -Barry); and a valve bypass portion (44, Fig 3 -Barry) extending distally from the distal end portion of the hemostasis valve (See Fig 3 -Barry), wherein the hemostasis valve lumen (94, Fig 3 -Barry) extends through a portion of the valve bypass portion (Col 7, lines 13-16 -Barry).
Regarding claim 28, Barry discloses a hemostasis valve system (system of Fig 7) comprising: a hemostasis valve (22, Fig 3) including: a body (64, Fig 1); a valve member (66, Fig 3) coupled to the body, the valve member including: a first sealable opening (opening of valve 66) disposed through a first portion of the valve member (Col 7, lines 13-16); a hemostasis valve lumen (94, Fig 3) extending between a proximal end portion and a distal end portion of the hemostasis valve (Col 7, lines 13-16); and an insertion device (43b, Fig 7) including: an elongate member (shaft of the catheter that extends within the valve 22, Fig 7); and a lumen (lumen of the catheter 43B) extending from a distal end of the elongate member and through a portion of the elongate member, wherein the insertion device is configured to be disposed through the first or second sealable openings of the hemostasis valve (Col 10, lines 16-27; See Fig 7).
Barry is silent regarding the first sealable opening defining a first slit; and a second sealable opening disposed through a second portion of the valve member, the second sealable opening defining a second slit; wherein the valve member defines an elongated slit coupling the first sealable opening and the second sealable opening together.
Lui teaches a hemostasis valve (10, Fig 29) including: a body (11, Fig 29); a valve member (13, Fig 29) including: a first sealable opening (27, Fig 29) disposed through a first portion of the valve member (See Fig 29); and a second sealable opening (96, Fig 29) disposed through a second portion of the valve member (See Fig 29); the first sealable opening defines a first slit (one of the slits of seal 27, see Fig 29); the second sealable opening defines a second slit (one of the slits of seal 96, see Fig 29); and the valve member further defines an elongated slit (15, Fig 29) coupling the first sealable opening and the second sealable opening together (Para 0076, lines 1-5; the fissure 15 couples the two seals 27 and 96 before the valve is separated along main slit 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostasis valve disclosed by Barry to have a first sealable opening defining a first slit, a second sealable opening defining a second slit, and elongated slit coupling the two openings as taught by Lui in order to have a hemostatic valve that allows the use of multiple devices without having to share a common sealing element and can be used with splittable sheaths with a construction that is simple, easy to use, inexpensive to manufacture, and provides superior sealing characteristics (Para 0075, lines 1-8; Para 0005).
Regarding claim 29, the modified invention of Barry and Lui discloses a coupling member (70, Fig 3 -Barry) disposed adjacent the distal end portion of the hemostasis valve (See Fig 3 -Barry), wherein the coupling member is configured to couple the hemostasis valve to a valved medical device (20 and 30, Fig 2 -Barry) (See Fig 4; Col 4, lines 29-32 -Barry).
Regarding claim 30, the modified invention of Barry and Lui discloses a valve bypass portion (44, Fig 3 -Barry) extending distally from the distal end portion of the hemostasis valve (See Fig 3 -Barry), wherein the hemostasis valve lumen (94, Fig 3 -Barry) extends through a portion of the valve bypass portion (Col 7, lines 13-16 -Barry).
Response to Arguments
	Applicant’s arguments regarding Garrison, Ramee, and Kocak failing to teach that at least a portion of the cap is formed from a rigid material have been fully considered but are moot in view of the current rejection that now relies on Barry and Hart to teach the cap being rigid.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783